                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                          Case No.: 5:20-cv-00157-KDB-DCK

CURTIS EDWIN LEYSHON,                              )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )
                                                   )                 ORDER
Michael Duncan, individual and official            )
capacity; B. Carlton Terry, individual and         )
official capacity; Pam Barlow, individual and      )
official capacity; and Matthew Levchuk,            )
individual and official capacity,                  )
                                                   )
       Defendants.                                 )




      Defendants Duncan, Terry, Barlow and Levchuk moved the Court for an extension

of time to answer or otherwise respond to Plaintiff’s Complaint [D.E. 1]. For good cause

shown, the motion is ALLOWED and the aforementioned Defendant shall have up to and

including November 23, 2020 to answer or otherwise respond.

      SO ORDERED, this the __________ day of _____________________, 2020.



             ____________________________________________________________
             United States District Court Judge/Magistrate




     Case 5:20-cv-00157-KDB-DCK Document 6-1 Filed 10/15/20 Page 1 of 2
                             CERTIFICATE OF SERVICE


       This is to certify that the undersigned has this day electronically filed the foregoing
[PROPOSED] ORDER ON DEFENDANTS DUNCAN, TERRY, BARLOW AND
LEVCHUK’S FIRST MOTION FOR EXTENSION OF TIME TO ANSWER OR
OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT with the Clerk of the
court using the CM/ECF system which will send notification of such filing to the parties
of record who participate in the CM/ECF system and placed a copy of the same in the U.S.
Mail, postage-prepaid, addressed to the following individuals:
              Curtis Edwin Leyshon
              915 North Pine Run Road
              Boone, NC 28607
              Pro Se Plaintiff


       This, the 15th day of October, 2020.


                                                  /s/ Elizabeth Curran O’Brien
                                                  Elizabeth Curran O’Brien
                                                  Special Deputy Attorney General
                                                  N.C. Department of Justice




     Case 5:20-cv-00157-KDB-DCK Document 6-1 Filed 10/15/20 Page 2 of 2
